Citation Nr: 0901530	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability from avascular necrosis of the hips claimed as due 
to Department of Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1962 to August 
1964, and from March 1965 to April 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Columbia, South 
Carolina, Regional Office (RO).   

The issue of entitlement to benefits under 38 U.S.C.A. § 1151 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for asthma was 
previously denied by the Board in May 1979 on the basis that 
the disorder existed prior to service and was not aggravated 
by service.  

2.  The RO subsequently issued decisions in March 2002, 
November 2004, and April 2005 denying requests to reopen the 
claim.  The veteran did not file a notice of disagreement 
with any of those decisions.  

3.  The additional evidence presented since April 2005 is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for asthma.   



CONCLUSIONS OF LAW

1.  The April 2005 decision by the RO that confirmed the 
denial of entitlement to service connection for asthma is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
20.1104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide specific notification to the veteran 
and assist him with the development of evidence pursuant to 
the Veterans Claims Assistance Act (VCAA).  The Board finds 
that the content requirements of a notification letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in August 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Board also 
notes that the veteran has been informed through letters of 
the definition of new and material evidence, and what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
his claims.  In addition, he was notified in that same letter 
regarding the assignment of disability ratings and effective 
dates.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for asthma.  He asserts that the disorder was aggravated in 
service.  

The appellant's claim for service connection for asthma was 
previously denied by the Board in May 1979.  The previously 
considered evidence included a pre-service medical record 
which reflected that the veteran was seen at the emergency 
room of a private hospital in June 1962 for treatment of 
asthma.  Medication was prescribed.  Also of record were the 
veteran's service medical records which reflected that he was 
seen in August 1962 at that same emergency room for an acute 
asthmatic attack.  On separation examination, the veteran 
reported a history of asthma.  Examination at that time was 
normal.

During his second period of service, the veteran was 
initially found to be qualified for service on examination 
prior to induction on March 23, 1965, but was reexamined on 
March 31, 1965 and found not qualified because of a lifetime 
history of asthma with the last attack having occurred three 
months earlier.  While in service, the veteran reported on 
April 5 and April 7, 1965, that he had asthma.  On April 9, 
he presented with bilateral wheezes.  The veteran reported to 
a medical board that he had a history of asthma since two 
months of age.  The service medical board concluded that 
asthma existed prior to service, and had not been aggravated.  

In the May 1979 decision by the Board, the Board concluded 
that the pre-existing asthma did not increase in severity 
during service.  Accordingly, the Board denied service 
connection for asthma.  

The RO subsequently issued decisions in March 2002, November 
2004, and April 2005 denying requests to reopen the claim.  
The veteran did not file a notice of disagreement with those 
decisions.  Additional evidence considered in connection with 
those decisions included VA and private treatment records 
dated many years after service which pertained to respiratory 
problems.  For example, a VA record dated in March 2000 
reflects diagnoses including tobacco use disorder and asthma.  
Also considered was an April 2005 letter from Robert A. Vande 
Stouwe, M.D., Ph.D., which noted that he had treated the 
veteran for asthma since January 2005.  He reported that the 
veteran had a history of asthma until age 19, and then had no 
symptoms until his late 40's or early 50's.  The April 2005 
RO decision concluded that such evidence was not new and 
material.  

The prior decisions are final based upon the evidence then of 
record. 38 U.S.C.A. §§ 7104, 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  In making this determination, the Board must look 
at all of the evidence submitted since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).   

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for asthma fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denials.  In this respect, the additional evidence 
submitted does not contain any competent evidence to suggest 
that a current asthma disorder was incurred in or aggravated 
by service.

The veteran has presented additional post service treatment 
records from many years after service showing treatment for 
respiratory problems, but the records contain no competent 
evidence that the asthma was incurred or aggravated in 
service.  Thus, the records do not add any new relevant 
information.  

The Board also notes that the veteran's testimony which he 
gave during a hearing held before the undersigned Veterans 
Law Judge in August 2008 is not sufficient to reopen the 
claim.  The testimony pertained solely to the § 1151 claim, 
rather than to the service connection claim.      

Consequently, the Board finds that the evidence received 
since the April 2005 decision regarding the claim for service 
connection for asthma is not sufficiently significant to 
warrant reconsideration of the merits of the claim.  The 
additional evidence presented since then is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  As the evidence received since the 
prior decisions to deny service connection for asthma is not 
new and material, the claim for service connection for that 
disorder may not be reopened.  The prior decision denying the 
claim remains final.  


ORDER

The request to reopen a claim for service connection for 
asthma is denied.





REMAND

The veteran contends that he developed avascular necrosis of 
his hips because the VA provided him with prednisone but 
failed to take adequate precautions against the possible 
occurrence of avascular necrosis.  He argues that he should 
have been more closely monitored, and tests should have been 
conducted to catch any problems before they resulted in 
disability.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. 

The Board notes that the veteran reported being treated by 
the VA with prednisone since the late 1990's.  The evidence 
which is currently of record includes VA treatment records 
dated in the year 2000 and in the year 2006.  Significantly, 
there is a notation in the claims file indicating that 
outpatient notes dated from October 1999 through September 
2006 are "in the computer."  The Board notes that records 
from the entire relevant period are not of record and should 
be obtained.  Therefore, additional efforts to obtain those 
recent post-service records are required.   

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In the present 
case, the veteran contends that he is entitled to benefits 
under 38 U.S.C.A. § 1151 because he believes that he did not 
receive adequate monitoring which could have prevented the 
occurrence of avascular necrosis due to prednisone use.  The 
Board finds that a medical opinion is required to evaluate 
that contention.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA 
medical records dated between 1999 and 
2006 which were not previously obtained, 
and add copies of such records to the 
claims file.  

2.  Thereafter, the claims file should be 
referred to a VA physician for the 
purpose of obtaining a relevant opinion 
regarding the adequacy of the veteran's 
treatment by the VA with prednisone.  The 
physician should specifically comment as 
to the likelihood that the current 
avascular necrosis of the hips was caused 
or aggravated by the VA treatment using 
prednisone (or any failure to provide 
treatment or proper evaluation).  The 
examiner should also specifically address 
(1) whether the treatment was provided 
with degree of skill and care ordinarily 
required of the medical profession; and 
if not, (2) whether the veteran suffered 
disability which probably would have been 
avoided if proper treatment had been 
rendered.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


